Citation Nr: 0837421	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military duty from January 1942 to May 
1942 with the Philippine Commonwealth Army, from May 1942 to 
January 1943 as a prisoner of war (POW), and from April 1945 
to February 1946 in the Regular Philippine Army.  The veteran 
died on March [redacted], 1984.  The appellant is his widow (surviving 
spouse).  
     
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1984.  The death certificate 
lists the causes of death as a heart attack due to aleukemic 
leukemia.  

2.  The veteran had no adjudicated service-connected 
disability at the time of his death.

3.  There is no evidence of a heart disorder or aleukemic 
leukemia (i.e., the causes of the veteran's death) during his 
military service or for decades thereafter, and there is no 
evidence of a link between the causes of his death and his 
military service.  

4.  The presumption of service connection for a heart attack 
associated with the veteran's former POW status during 
service has been rebutted by affirmative evidence to the 
contrary, i.e., evidence of an intercurrent cause for the 
veteran's heart attack.   


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1(k), (y), 3.40, 3.41, 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the appellant dated in April, July, 
and August of 2005.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
her about the information and evidence not of record that was 
necessary to substantiate her cause of death claim; (2) 
informing her about the information and evidence the VA would 
seek to provide; and (3) informing her about the information 
and evidence she was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Regardless, 
the VCAA letters of record provided notice of this previous 
4th element requirement.  

In addition, with regard to her Dependency and Indemnity 
Compensation (DIC) claim, the VCAA notice letters are 
essentially compliant with the recent U.S. Court of Appeals 
for Veterans Claims (Court) decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

Furthermore, an additional February 2008 letter from the RO 
further advised the appellant that an effective date will be 
assigned if her cause of death claim is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
appellant has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regards to the timing of her VCAA notice, the Board sees 
the RO did not provide the appellant all necessary VCAA 
notice prior to initially adjudicating her claim in September 
2005, the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the appellant receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of her claim, such that the intended 
purpose of the notice is not frustrated and she is still 
provided proper due process.  In other words, she must be 
given an opportunity to participate effectively in the 
processing of her claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, the RO provided additional VCAA Dingess notice 
in February 2008, but did not go back and readjudicate the 
claim by way of a subsequent SSOC.  So in essence, based on 
the above caselaw, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the appellant 
did not submit any evidence in response to the to the latest 
February 2008 VCAA Dingess letter.  Therefore, the absence of 
a subsequent SSOC after this notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Medrano, 21 Vet. 
App. at 173.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.      

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and service 
department records.  The appellant has also submitted a 
personal statement in her substantive appeal, a death 
certificate, and some private medical evidence.  The Board 
notes that the appellant provided authorization to release 
records from the Constabulary Station Hospital and from Dr. 
E.D., MD, concerning medical treatment around the time of the 
veteran's death in 1984.  However, both providers responded 
to the requests by indicating that although such clinical 
records were created, they would have been burned during a 
fire that occurred in 1998.  In this case, the Board is 
satisfied the RO has made reasonable efforts to obtain these 
private hospital records, and that there is no further basis 
to pursue these records as a negative response was received.  
See 38 C.F.R. § 3.159(c).  

In addition, the Board finds that the evidence here does not 
require that a VA medical opinion be obtained with respect to 
appellant's DIC claim for benefits.  In this vein, the Board 
acknowledges the recent Federal Circuit cases of DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008), which held that 38 
U.S.C.A. § 5103A(a) does not require the VA to assist a 
claimant in obtaining a medical opinion or examination in a 
DIC claim when no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
STRs are silent for any reference to the myocardial 
infarction (heart attack) and leukemia which caused the 
veteran's death, and there is no evidence in the claims 
folder of such conditions until decades after service.  In 
short, the record contains no competent evidence whatsoever 
that the conditions which caused the veteran's death were 
related to service or that the veteran has any other service-
connected disability that caused or contributed to his death.  
Although one of the causes of his death, specifically, his 
myocardial infarction, is a presumptive POW disease, manifest 
to compensable degree after service, this presumption has 
been rebutted with affirmative evidence to the contrary on 
the death certificate assessing that his myocardial 
infarction was due to his leukemia, as opposed to his 
military service or a service-connected disorder.  
Consequently, there is no reasonable possibility of 
substantiating this claim on any basis, and a medical opinion 
is not warranted.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Law and Regulations With Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Generally, a "veteran" is a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in 38 C.F.R. § 3.40(d) is also 
included.  38 C.F.R. § 3.40(c).

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 
3.41; Duro v. Derwinski, 2 Vet. App. 530 (1992).  Generally, 
a service department determination as to an individual's 
service shall be binding upon VA unless a reasonable basis 
exists for questioning it.  See 38 C.F.R. § 3.1(y); Manibog 
v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 
106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).

VA will accept the findings of the appropriate service 
department that a person was a POW during a period of war 
unless a reasonable basis exists for questioning it.  
38 C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.41(b), active 
service of a regular Philippine Scout or a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States will include POW status immediately 
following (1) a period of active duty, or (2) a period of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer.  In essence, 
in order for a period of incarceration as a POW to qualify as 
active service, the period of incarceration must immediately 
follow a prior period of active service.   

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007); see 38 
U.S.C.A. Chapter 11.  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 
3.303(a).  

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, as discussed above, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

As to presumptive service connection, some diseases are 
chronic, per se, such as arteriosclerosis, cardiovascular 
renal disease, endocarditis, myocarditis, organic heart 
disease, and therefore will be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
after service.  Even this presumption, however, is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Evidence 
which may be considered in rebuttal of service incurrence of 
a disease will be any evidence of a nature usually accepted 
as competent to indicate the time of existence or inception 
of disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  The expression "affirmative evidence to the 
contrary'' will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.  38 
C.F.R. § 3.307(d)(1) (2007).  

Additionally, as to presumptive service connection, effective 
October 7, 2004, VA amended 38 C.F.R. § 3.309(c), pertaining 
to presumptive service connection for diseases specific to 
former POWs, by adding atherosclerotic heart disease and its 
complications, including myocardial infarction, to the list 
of presumptive diseases.  Service connection may be granted 
if any of these disorders are manifested to a compensable 
degree at any time after discharge from service.  38 C.F.R. § 
3.309(c). See also 69 Fed. Reg. 60,083, 60,083-60,090 (Oct. 
7, 2004).  
  
In essence, this regulation liberalized the requirements for 
proving service connection for heart disease in POWs, in that 
it expands the number of diseases which can be service 
connected.  VA removed the note in the prior version of 
38 C.F.R. § 3.309(c) that the statutory term "beriberi heart 
disease" included ischemic heart disease in former POWs who 
had experienced localized edema during captivity.  The 
amended regulation also eliminated the requirement that a POW 
must have experienced localized edema in captivity as a 
foundation for a claim for beriberi or ischemic heart 
disease.  VA explained that atherosclerotic heart disease 
encompasses arteriosclerotic heart disease, ischemic heart 
disease, coronary artery disease, and other diseases that may 
be described by a more specific diagnosis.  See 69 Fed. Reg. 
60,083, 60,083-60,090 (Oct. 7, 2004).  

As to presumptive service connection, under the old 
regulation governing presumptive diseases applicable to POWs, 
beriberi heart disease was defined as including ischemic 
heart disease in a former POW who had experienced localized 
edema during captivity, which became manifest to a 
compensable degree at any time after service.  Those 
provisions applied only to former POWs who had been detained 
for not less than 30 days.  38 C.F.R. § 3.309(c) (2003).  
Other heart diseases were not listed.  The veteran never 
asserted that he experienced localized edema during 
captivity, so the old regulation does not impact the 
veteran's claim.   

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board now turns to an analysis of the evidence of record.  
In this case, the death certificate of the veteran shows that 
he died on March [redacted], 1984.  The death certificate lists the 
causes of death as a heart attack due to aleukemic leukemia.  
At the time of his death, the veteran did not have a single 
adjudicated service-connected disability.  The service 
department has confirmed that the veteran was a former POW 
under Japanese internment from May 1942 to January 1943.  See 
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

The appellant, in May 1999, originally filed for nonservice-
connected death pension benefits only, which the RO denied.  
However, in April 2005, the RO sent the appellant a VCAA 
letter informing her that her previous claim was being 
reconsidered as a claim for service connection for cause of 
death, due to a liberalizing change in the law adding 
myocardial infarction (heart attack) as a presumptive POW 
disease.  See 38 C.F.R. § 3.309(c) (2007); 69 Fed. Reg. 
60,083, 60,083-60,090 (Oct. 7, 2004).      

Here, the Board finds no competent evidence of a nexus 
between either of the causes of the veteran's death and his 
periods of active service in the Philippines.  38 C.F.R. §§ 
3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); Van Slack, 5 Vet. App. at 
502 (1993).  That is, there is simply no medical evidence 
that establishes a link between the veteran's heart attack or 
leukemia and his periods of active service, including his 
period of POW incarceration from May 1942 to January 1943.  
As there is no other adjudicated service-connected disability 
of record, it follows that a service-connected disability was 
not the principal or a contributory cause of his death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(b), (c).  

As to presumptive service connection for the cause of the 
veteran's death on the basis of his confirmed POW status, the 
Board acknowledges that one of the causes of the veteran's 
death is a presumptive disease for POW purposes, that is, a 
heart attack (myocardial infarction).  It is clear that it 
was manifest to compensable degree at his death.  In most 
circumstances, at this point, a medical nexus would be 
automatically presumed by operation of law, such that service 
connection on a presumptive basis would be warranted.  See 
38 U.S.C.A. §§ 1112 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.309(c).  However, presumptions 
of service connection for former POWs can be rebutted as 
provided under 38 U.S.C.A. §§ 1113(a) and 38 C.F.R. § 
3.307(d).  Accordingly, if evidence in a case supports the 
conclusion that a particular presumptive condition was not 
actually caused by a veteran's POW experience, VA may 
consider the presumption to be rebutted.  

Here, according to the veteran's death certificate, certified 
by a private physician, his primary cause of death was a 
heart attack, but due to leukemia.  The death certificate 
further notes that the "underlying" condition, leukemia, is 
noted last, "giving rise" to condition listed above it, a 
heart attack.  Notably if his heart attack had been a 
contributing condition to his death, unrelated to his 
leukemia, it would have been listed as such in the space 
provided on his death certificate.  However, his heart attack 
was not listed as a contributing cause.  Rather, it was 
listed as a primary cause, stemming directly from his 
leukemia, which is the underlying cause.  His death 
certificate therefore serves as "affirmative evidence to the 
contrary'', rebutting the POW-related presumption that his 
heart attack was incurred many decades before during his 
active service.  

As to direct service connection for the cause of the 
veteran's death, STRs are silent as to any complaints, 
treatment, or diagnosis of heart disorder or leukemia during 
service.  His STR medical examination conducted in April 1945 
was unremarkable for any heart disorder or leukemia.  The 
veteran also signed several PA AGO Forms No. 23 (Affidavits 
for Philippine Army Personnel), dated in April 1945 and 
January 1946.  In the April 1945 Affidavit, he did not list 
any illnesses during service.  However, in the January 1946 
Affidavit, he mentioned suffering from malaria for a time 
during and after his POW incarceration.  Again, 
significantly, during service, there is no mention of a heart 
disorder or leukemia, the causes of death listed on his death 
certificate.    

Post-service, there is no medical or lay evidence of a heart 
disorder or leukemia until the very month of his death, March 
of 1984, so approximately 38 years after the veteran's 
discharge from service.  Attempts by the RO to secure most of 
the private treatment records from around the time of the 
veteran's death in March 1984 were unsuccessful.  The 
appellant did submit a private treatment letter from Dr. 
E.D., stating that he treated the veteran for aplastic anemia 
in January and February 1984 prior to the veteran's death.  
However, aplastic anemia was not listed on the death 
certificate as a cause of death, and there is no evidence or 
allegation of this disorder during service.  In any event, 
the Federal Circuit Court has held that such a lengthy lapse 
of time between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  It follows that there is no basis to award 
service connection based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  In addition, the presumption 
of in-service incurrence for a heart disorder seen within one 
year of service is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

The Board emphasizes that, although the appellant is 
competent to report any observations on the veteran's medical 
symptoms and discomfort before his death, she is not 
competent to render an etiological opinion as to the medical 
cause(s) of his death and their relationship to service, 
absent evidence showing that she has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.

As the preponderance of the evidence is against the claim 
that the veteran's heart attack or leukemia had onset in 
service or was otherwise causally linked to an injury or 
disease of service origin, including the veteran's experience 
as a POW, entitlement to service connection for the cause of 
the veteran's death on a direct or presumptive basis has not 
been established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


